Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered October 28, 1987, convicting him of assault in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that *598the defendant’s use of force was unjustified and caused the complainant to suffer physical injury, and that the defendant intended to cause such physical injury. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.